DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing element” in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over RPG-7 in view of Bofors (GB 1434788 A).
In reference to claim 1, RPG-7 discloses a rocket motor ignitor assembly, comprising:
an ignitor tube (video at 1:36, ignitor tube 38)
a delay ignitor slidably positioned in a forward end of the ignitor tube and operable to ignite a rocket motor propellant (video at 1:36, delay ignitor 39); 
a stab firing pin fixedly positioned in an aft end of the ignitor tube and operable to activate the delay ignitor by contacting the delay ignitor (stab firing pin 36); and 
a biasing element positioned between the stab firing pin and the delay ignitor (spring 37), 
wherein the delay ignitor is operable to ignite the rocket motor propellant after a predetermined amount of time upon contact by the stab firing pin (video at 1:48, ln. 1-7); 
wherein the biasing element is operable to bias the stab firing pin and the delay ignitor apart when the rocket motor assembly is in a pre-fired condition and the delay ignitor is operable to overcome the bias of the biasing element, slide rearwardly in the ignitor tube, and contact the delay ignitor when the rocket motor assembly is in a firing condition (video at 1:48, ln. 1-7).
Thus, RPG-7 discloses the claimed invention, except for wherein the delay ignitor is fixedly positioned in the aft end of the ignitor tube, the stab firing pin is slidably positioned in a forward end of the ignitor tube, and the stab firing pin is operable to overcome the bias of the biasing element to slide rearwardly in the ignitor tube to contact the delay ignitor. However, it is noted that the only difference between RPG-7 and the claimed invention is that RPG-7 discloses a configuration that constitutes a mere reversal of parts--wherein the delay ignitor is slidably positioned in the forward end of the ignitor tube, the stab firing pin is fixedly positioned in an aft end of the ignitor tube, and the delay ignitor is operable to overcome the bias of the biasing element to slide rearwardly in the ignitor tube to contact the stab firing pin.
Further, Bofors teaches that it is known to arrange a delay ignitor and firing pin such that the firing pin is the part that sets back under acceleration, in order to overcome the bias of a spring so as to move into contact with the delay ignitor, in a manner like that of Applicant’s claimed invention (abstract; page 2, lines 51-57). Thus, Bofors makes clear that the general configuration claimed by Applicant—fixed delay ignitor and movable stab firing pin—is known in the prior art, and thus, is considered to be within the level of ordinary skill in art. As such, it would have been obvious to one of ordinary skill in the art to modify RPG-7, so as to reverse the configuration thereof, such that the delay ignitor is fixedly positioned in the aft end of the ignitor tube, the stab firing pin is slidably positioned in a forward end of the ignitor tube, and the stab firing pin is operable to overcome the bias of the biasing element to slide rearwardly in the ignitor tube to contact the delay ignitor, since Bofors teaches that it is known to arrange a delay ignitor and firing pin such that the firing pin sets back under acceleration to overcome a biasing member so as to contact the delay ignitor, and since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.

In reference to claims 2-4, RPG-7 in view of Bofors (“the modified RPG-7”) makes obvious the claimed invention, except for wherein the stab firing pin has a length to diameter ratio of greater than 3. However, it would have been obvious to a person of ordinary skill in the art to form the stab firing pin of the modified RPG-7 with a length to diameter ratio of greater than 3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In reference to claim 10, the modified RPG-7 makes obvious the claimed invention, as set forth above in the reference to claim 1.
In reference to claims 12 and 13, the modified RPG-7 makes obvious the claimed invention (RPG-7, video at 1:36: the drawing shows guide stop 40 with annular first surface facing firing pin 36, the annular first surface defining a bore; the firing pin is shown with an annular stop surface surrounding the central stab portion, which clearly arrests motion of the guide stop; the annular guide stop and annular stop of the firing pin clearly limit penetration as claimed; the reversal of the configuration of RPG-7, as set forth above, would not alter the structural details of the firing pin or delay ignitor, but would merely reverse the arrangement, as described above).
In reference to claim 14, the modified RPG-7 makes obvious the claimed invention, as set forth above in the references to claims 12 and 13.
In reference to claim 15, the modified RPG-7 makes obvious the claimed invention (RPG-7: video at 1:48, ln. 1-7, the “booster” is the expelling charge).
In reference to claims 16 and 17, the modified RPG-7 makes obvious the claimed invention, since a person of ordinary skill in the art would at once envisage that an RPG-7 grenade is intended to be fired from an RPG-7, which is a shoulder-fired rocket propelled grenade system.
In reference to claim 18, the modified RPG-7 makes obvious the claimed invention, as set forth above (also see RPG-7: video at 1:48, ln. 1-7, the “sustainer motor” is a rocket motor having rocket motor propellant; video at 1:19, sustainer motor 7).
In reference to claim 19, the modified RPG-7 makes obvious the claimed invention, as set forth above (also see RPG-7: video at 1:48; also see video at 0:37, which shows rocket motor propellant, i.e., sustainer motor; expelling charge, i.e., booster; and warhead to the left of the sustainer motor).
In reference to claim 20, the modified RPG-7 makes obvious the claimed invention, as set forth above (RPG-7: video at 1:48).
Claims 5, 6, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the modified RPG-7 in view of Materiels Et Armements Modernes (GB 475083 A; “Materiels”).
In reference to claims 5, 6, 8, and 9, the modified RPG-7 makes obvious the claimed invention, except for wherein the stab firing pin comprises one or more relief grooves, as claimed, operable to vent air around the edge of the firing pin as the firing pin travels toward the delay ignitor, wherein the relief grooves are cut into an outer surface of the firing pin. However, Materiels teaches that it is known to form a firing pin of an ignitor with a plurality of relief grooves cut into an outer surface of the firing pin, wherein the grooves are capable of venting air around the edge of the firing pin as the firing pin travels toward a delay ignitor (thus forming air venting grooves) and reducing air compression between the firing pin and ignitor as the firing pin travels toward the ignitor. Materiels teaches that said grooves are useful for venting combustion products so as to ensure regularity of the duration of combustion. Thus, it would have been obvious to one of ordinary skill in the art to provide the firing pin of Groswendt with a plurality of relief grooves, as claimed, to provide air venting as the firing pin moves toward the ignitor and to vent combustion products upon ignition of the ignitor to ensure the regularity of the duration of the combustion of the ignitor.
In reference to claim 11, the modified RPG-7 in view of Materiels makes obvious the claimed invention, as set forth above in the references to claims 1, 5, 6, 8, and 9.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any rationale applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 7 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641